            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                  Desc Main
                                                                      Document     Page 1 of 69




 Fill in this information to identify the case:

 Debtor name         Sleep Outfitters of Kentucky, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)         19-50045
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Statement of Financial Affairs
                                                                           Disclosure of Compensation of Attorney for Debtor
                                                                           List of Equity Security Holders

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 25, 2019                        X /s/ Kimberly B. Knopf
                                                                       Signature of individual signing on behalf of debtor

                                                                       Kimberly B. Knopf
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 19-50045-grs                                 Doc 20               Filed 01/25/19 Entered 01/25/19 15:39:15                                                           Desc Main
                                                                                    Document     Page 2 of 69
 Fill in this information to identify the case:

 Debtor name            Sleep Outfitters of Kentucky, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF KENTUCKY

 Case number (if known)               19-50045
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $              6,311.84

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $              6,311.84


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           114,820.78

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           391,024.71


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             505,845.49




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20           Filed 01/25/19 Entered 01/25/19 15:39:15                          Desc Main
                                                                     Document     Page 3 of 69
 Fill in this information to identify the case:

 Debtor name         Sleep Outfitters of Kentucky, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)         19-50045
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Whitaker Bank                                           Cash                            0283                                     $2,422.59




           3.2.     Fifth Third                                             Cash                            9107                                     $3,889.25



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $6,311.84
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20           Filed 01/25/19 Entered 01/25/19 15:39:15                  Desc Main
                                                                     Document     Page 4 of 69
 Debtor         Sleep Outfitters of Kentucky, LLC                                            Case number (If known) 19-50045
                Name

13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
             Case 19-50045-grs                          Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                         Desc Main
                                                                          Document     Page 5 of 69
 Debtor          Sleep Outfitters of Kentucky, LLC                                                                   Case number (If known) 19-50045
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $6,311.84

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                $6,311.84         + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                    $6,311.84




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20           Filed 01/25/19 Entered 01/25/19 15:39:15                    Desc Main
                                                                     Document     Page 6 of 69
 Fill in this information to identify the case:

 Debtor name         Sleep Outfitters of Kentucky, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)         19-50045
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 19-50045-grs                      Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                  Desc Main
                                                                      Document     Page 7 of 69
 Fill in this information to identify the case:

 Debtor name         Sleep Outfitters of Kentucky, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)           19-50045
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Bardstown City Schools                                    Check all that apply.
           308 North Fifth Street                                       Contingent
           Bardstown, KY 40004                                          Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     For notice purposes only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Barren County Sheriff                                     Check all that apply.
           117 - 1B N Public Square                                     Contingent
           Glasgow, KY 42141                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     For notice purposes only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   35963                               Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                      Document     Page 8 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Boone County Fiscal Court                                  Check all that apply.
          P.O. Box 457                                                  Contingent
          Florence, KY 41022-0457                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Boone County PVA                                           Check all that apply.
          P. O. Box 388                                                 Contingent
          Burlington, KY 41005                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Boyle County PVA                                           Check all that apply.
          321 W Main Street, Courthouse                                 Contingent
          Danville, KY 40422                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Boyle County Sheriff                                       Check all that apply.
          321 W Main                                                    Contingent
          Danville, KY 40422                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                      Document     Page 9 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Boyle County Tax Administrator s                           Check all that apply.
          Office                                                        Contingent
          321 West Main Street, Rm 117                                  Unliquidated
          Boyle County Court House                                      Disputed
          Danville, KY 40422-1848
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Butch Love, Clark County                                   Check all that apply.
          Assessor                                                      Contingent
          Clark County Government Building                              Unliquidated
          501 E. Court Avenue, Room 111                                 Disputed
          Jeffersonville, IN 47130
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City Clerk                                                 Check all that apply.
          City of Mt. Sterling                                          Contingent
          33 N Maysville Street                                         Unliquidated
          Mount Sterling, KY 40353                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Bardstown                                          Check all that apply.
          Finance Department                                            Contingent
          220 N 5th Street                                              Unliquidated
          Bardstown, KY 40004                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 10 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Bowling Green                                      Check all that apply.
          Department of Finance                                         Contingent
          PO Box 1410                                                   Unliquidated
          Bowling Green, KY 42102-1410                                  Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Corbin                                             Check all that apply.
          PO Box 1343                                                   Contingent
          Corbin, KY 40702                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Elizabethtown                                      Check all that apply.
          Director of Finance                                           Contingent
          P.O. Box 550                                                  Unliquidated
          Elizabethtown, KY 42702-0550                                  Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $693.62       $0.00
          City of Florence                                           Check all that apply.
          P.O. Box 1327, Dept. 105                                      Contingent
          Florence, KY 41022-1327                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number 4876                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 11 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Frankfort                                          Check all that apply.
          Finance Department                                            Contingent
          PO Box 697                                                    Unliquidated
          Frankfort, KY 40602                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Frankfort Director of                              Check all that apply.
          Finance                                                       Contingent
          License Fee Division                                          Unliquidated
          Municipal Building                                            Disputed
          P.O. Box 697
          Frankfort, KY 40602
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Georgetown                                         Check all that apply.
          City Clerk                                                    Contingent
          100 Court Street                                              Unliquidated
          Georgetown, KY 40324                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Glasgow                                            Check all that apply.
          PO Box 278                                                    Contingent
          Glasgow, KY 42142-0278                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 12 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Henderson                                          Check all that apply.
          PO Box 716                                                    Contingent
          Henderson, KY 42419                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Hopkinsville                                       Check all that apply.
          PO Box 707                                                    Contingent
          Hopkinsville, KY 42241                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of London                                             Check all that apply.
          501 South Main Street                                         Contingent
          London, KY 40741                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Maysville                                          Check all that apply.
          216 Bridge Street                                             Contingent
          Maysville, KY 41056                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 13 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Morehead                                           Check all that apply.
          Director of Finance                                           Contingent
          P.O. Box 490                                                  Unliquidated
          Morehead, KY 40351                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Morehead                                           Check all that apply.
          314 Bridge Street                                             Contingent
          Morehead, KY 40351                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Nicholasville                                      Check all that apply.
          PO Box 590                                                    Contingent
          Nicholasville, KY 40340-0590                                  Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Owensboro                                          Check all that apply.
          PO Box 638                                                    Contingent
          Owensboro, KY 42302                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 14 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,376.95       $0.00
          City of Paducah                                            Check all that apply.
          P.O. Box 2697                                                 Contingent
          Paducah, KY 42002-2697                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number 7089                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Paducah Finance Dept                               Check all that apply.
          PO Box 90                                                     Contingent
          Paducah, KY 42002-0090                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Richmond                                           Check all that apply.
          PO Box 1268                                                   Contingent
          Richmond, KY 40476-1268                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Russell                                            Check all that apply.
          License Fee Division                                          Contingent
          P.O. Box 473                                                  Unliquidated
          Russell, KY 41169-0473                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 15 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Russell                                            Check all that apply.
          PO Box 394                                                    Contingent
          Russell, KY 41169                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Somerset                                           Check all that apply.
          Tax Collector                                                 Contingent
          PO Box 989                                                    Unliquidated
          Somerset, KY 42502                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          City of Winchester                                         Check all that apply.
          Finance Department                                            Contingent
          32 Wall Street                                                Unliquidated
          PO Box 4135                                                   Disputed
          Winchester, KY 40392
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Clark County PVA                                           Check all that apply.
          34 South Main Street, Courthouse                              Contingent
          Winchester, KY 40391                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 16 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Clark County Sheriff's Dept.                               Check all that apply.
          17 Cleveland Avenue                                           Contingent
          Winchester, KY 40391                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Clark County Treasurer                                     Check all that apply.
          Clark County Court House                                      Contingent
          Winchester, KY 40391                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Danville Independent Schools                               Check all that apply.
          152 E Martin Luther King Blvd                                 Contingent
          Danville, KY 40422                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Daviess County PVA                                         Check all that apply.
          212 St. Ann Street, Courthouse,                               Contingent
          Room 102                                                      Unliquidated
          Owensboro, KY 42303                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 17 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Daviess County Sheriff                                     Check all that apply.
          212 Saint Ann Street                                          Contingent
          Owensboro, KY 42303                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Daviess County/Owensboro                                   Check all that apply.
          Occupational Tax Administrator                                Contingent
          P.O. Box 10008                                                Unliquidated
          Owensboro, KY 42302-9008                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Fayette County Public Schools                              Check all that apply.
          Tax Collection Office                                         Contingent
          P O Box 55570                                                 Unliquidated
          Lexington, KY 40555-5570                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Fayette County PVA                                         Check all that apply.
          101 E Vine Street, Phoenix Bldg,                              Contingent
          Suite 6                                                       Unliquidated
          Lexington, KY 40507                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 11 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 18 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Floyd County Assessor                                      Check all that apply.
          311 Hauss Square, Room B3                                     Contingent
          New Albany, IN 47150                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Floyd County Treasurer                                     Check all that apply.
          PO Box 2010                                                   Contingent
          New Albany, IN 47151-2010                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Franklin County PVA                                        Check all that apply.
          313 W Main St., Courthouse                                    Contingent
          Annex, Room 2                                                 Unliquidated
          Frankfort, KY 40601                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Fred Shortridge                                            Check all that apply.
          Montgomery County Sheriff                                     Contingent
          1 Court Street, Suite 4                                       Unliquidated
          Mount Sterling, KY 40353                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 12 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 19 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Georgetown/Scott County                                    Check all that apply.
          Revenue Commission                                            Contingent
          P.O. Box 800                                                  Unliquidated
          Georgetown, KY 40324                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Greenup County PVA                                         Check all that apply.
          301 Main Street, Courthouse Room                              Contingent
          209, Bo                                                       Unliquidated
          Greenup, KY 41144                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Greenup County Sheriff                                     Check all that apply.
          PO Box 318                                                    Contingent
          Greenup, KY 41144                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Hardin County PVA                                          Check all that apply.
          P. O. Box 70                                                  Contingent
          Elizabethtown, KY 42702                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 20 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.51     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Hardin County Sheriff                                      Check all that apply.
          150 N Provident Way, Suite 101                                Contingent
          Elizabethtown, KY 42701                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.52     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Henderson County PVA                                       Check all that apply.
          P. O. Box 2003                                                Contingent
          Henderson, KY 42419-2003                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.53     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Henderson County Sheriff                                   Check all that apply.
          20 North Main Street, Suite 112                               Contingent
          Henderson, KY 42420                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.54     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Henderson Tax Administrator                                Check all that apply.
          P.O. Box 671                                                  Contingent
          Henderson, KY 42419-0671                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 14 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 21 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.55     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $263.50       $0.00
          Illinois Department of Revenue                             Check all that apply.
                                                                        Contingent
          Springfield, IL 62726-0001                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number 6146                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.56     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $11,890.95       $0.00
          Indiana Department of Revenue                              Check all that apply.
          P.O. Box 7218                                                 Contingent
          Indianapolis, IN 46207-7218                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number 1900                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.57     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 7346                                                 Contingent
          Philadelphia, PA 19101-7346                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.58     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Jefferson County PVA                                       Check all that apply.
          Glassworks Building, 815 W                                    Contingent
          Market St, Su                                                 Unliquidated
          Louisville, KY 42020-2654                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 15 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 22 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.59     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Jefferson County Sheriff's Office                          Check all that apply.
          PO Box 34570                                                  Contingent
          Louisville, KY 40232-4570                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.60     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Jerry Gaines                                               Check all that apply.
          Warren County Sheriff                                         Contingent
          PO Box 807                                                    Unliquidated
          Bowling Green, KY 42102-0807                                  Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.61     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Jessamine County Occupational                              Check all that apply.
          Tax Office                                                    Contingent
          105 Court Row                                                 Unliquidated
          Nicholasville, KY 40356                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.62     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Jessamine County PVA                                       Check all that apply.
          P.O. Box 530                                                  Contingent
          Nicholasville, KY 40340                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 16 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 23 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.63     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Jessamine County Sheriff's Office                          Check all that apply.
          Kevin Corman, Sheriff                                         Contingent
          101 S 2nd St, Suite A                                         Unliquidated
          Nicholasville, KY 40356                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.64     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          John Root, Sheriff                                         Check all that apply.
          203 South Broad Street                                        Contingent
          London, KY 40741                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.65     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $100,595.76       $0.00
          Kentucky Department of Revenue                             Check all that apply.
          Legal Support Branch                                          Contingent
          P O Box 5222                                                  Unliquidated
          Frankfort, KY 40602                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number 7761                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.66     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Knox County Fee Administrator                              Check all that apply.
          P.O. Box 177                                                  Contingent
          Barbourville, KY 40906                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 17 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 24 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.67     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Knox County PVA                                            Check all that apply.
          P. O. Box 1509                                                Contingent
          Barbourville, KY 40906                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.68     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Knox County Sheriff                                        Check all that apply.
          234 Court Square                                              Contingent
          Barbourville, KY 40906                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.69     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          KY Office of the Secretary of State                        Check all that apply.
          Filings Branch                                                Contingent
          700 Capital Ave                                               Unliquidated
          P.O. Box 718                                                  Disputed
          Frankfort, KY 40602
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.70     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Laurel County Occupational Tax                             Check all that apply.
          Office                                                        Contingent
          Tax Administrator                                             Unliquidated
          P.O. Box 650                                                  Disputed
          London, KY 40743-0650
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 18 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 25 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.71     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Laurel County PVA                                          Check all that apply.
          101 S. Main Street, Courthouse,                               Contingent
          Room 127                                                      Unliquidated
          London, KY 40741                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.72     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Lexington-Fayette Urban County                             Check all that apply.
          Governmen                                                     Contingent
          Division of Revenue                                           Unliquidated
          200 East Main St.                                             Disputed
          Lexington, KY 40507
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.73     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Livy Leavell Jr.                                           Check all that apply.
          Christian County Sheriff                                      Contingent
          216 W 7th Street                                              Unliquidated
          Hopkinsville, KY 42240                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.74     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Louisville Metro Revenue                                   Check all that apply.
          Commission                                                    Contingent
          617 W. Jefferson St.                                          Unliquidated
          Louisville, KY 40202                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 19 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 26 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.75     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Madison County PVA                                         Check all that apply.
          135 W. Irvine Street, Suite 103                               Contingent
          Richmond, KY 40475                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.76     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Madison County Sheriff                                     Check all that apply.
          135 West Irvine St., Suite B01                                Contingent
          Richmond, KY 40475                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.77     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Mason County PVA                                           Check all that apply.
          220 Sutton Street                                             Contingent
          Maysville, KY 41056                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.78     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          McCracken County PVA                                       Check all that apply.
          621 Washington St., Courthouse                                Contingent
          Annex                                                         Unliquidated
          Paducah, KY 42003                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 20 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 27 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.79     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          McCracken County Tax                                       Check all that apply.
          Administrator                                                 Contingent
          P.O. Box 2658                                                 Unliquidated
          Paducah, KY 42002                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.80     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Michael Helmig                                             Check all that apply.
          Boone County Sheriff                                          Contingent
          PO Box 198                                                    Unliquidated
          Burlington, KY 41005                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.81     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Mike Armstrong, Sheriff                                    Check all that apply.
          501 Main Street, Suite 8                                      Contingent
          Shelbyville, KY 40065                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.82     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Montgomery County PVA                                      Check all that apply.
          44 W. Main St., Courthouse Annex,                             Contingent
          Suite                                                         Unliquidated
          Mount Sterling, KY 40353                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 21 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 28 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.83     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Montgomery County Treasurer                                Check all that apply.
          44 West Main Street                                           Contingent
          Mount Sterling, KY 40353                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.84     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Nelson County                                              Check all that apply.
          Occupational License                                          Contingent
          One Court Square, Suite 202                                   Unliquidated
          P.O. Box 578                                                  Disputed
          Bardstown, KY 40004
          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.85     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Nelson County PVA                                          Check all that apply.
          113 E Stephen Foster                                          Contingent
          Bardstown, KY 40004                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.86     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Nelson County Sheriff's Office                             Check all that apply.
          210 Nelson County Plaza                                       Contingent
          Bardstown, KY 40004                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 22 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 29 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.87     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Office of the Fayette County                               Check all that apply.
          Sheriff                                                       Contingent
          PO Box 34148                                                  Unliquidated
          Lexington, KY 40588                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.88     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Pat Melton                                                 Check all that apply.
          Franklin County Sheriff                                       Contingent
          PO Box 5260                                                   Unliquidated
          Frankfort, KY 40602                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.89     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Patrick Boggs                                              Check all that apply.
          Mason County Sheriff                                          Contingent
          PO Box 502                                                    Unliquidated
          Maysville, KY 41056                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.90     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Pulaski County PVA                                         Check all that apply.
          P. O. Box 110                                                 Contingent
          Somerset, KY 42502                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 23 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 30 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.91     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Pulaski County Sheriff                                     Check all that apply.
          PO Box 752                                                    Contingent
          Somerset, KY 42502                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.92     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Pulaski County Tax Administrator                           Check all that apply.
          P.O. Box 658                                                  Contingent
          Somerset, KY 42502                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.93     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Rowan County Licensing                                     Check all that apply.
          Department                                                    Contingent
          P.O. Box 607                                                  Unliquidated
          Morehead, KY 40351                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.94     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Rowan County PVA                                           Check all that apply.
          600 W. Main Street, Courthouse                                Contingent
          Morehead, KY 40351                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 24 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                    Desc Main
                                                                     Document      Page 31 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                               Case number (if known)   19-50045
              Name

 2.95     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Rowan County Sheriff                                       Check all that apply.
          600 West Main Street                                          Contingent
          Morehead, KY 40351                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.96     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Scott County PVA                                           Check all that apply.
          101 E Main Street, Courthouse,                                Contingent
          Suite 206                                                     Unliquidated
          Georgetown, KY 40324                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.97     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Shelby County Occupational                                 Check all that apply.
          License Fee O                                                 Contingent
          215 Washington Street                                         Unliquidated
          Shelbyville, KY 40065                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.98     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Shelby County PVA                                          Check all that apply.
          621 Washington St., Courthouse                                Contingent
          Annex                                                         Unliquidated
          Shelbyville, KY 40065                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For notice purposes only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 25 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 19-50045-grs                      Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                           Desc Main
                                                                     Document      Page 32 of 69
 Debtor        Sleep Outfitters of Kentucky, LLC                                                              Case number (if known)          19-50045
               Name

 2.99       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $0.00    $0.00
            Tony Hampton, Sheriff                                    Check all that apply.
            120 N Hamilton Street                                       Contingent
            Georgetown, KY 40324                                        Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     For notice purposes only
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.100      Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $0.00    $0.00
            Warren County PVA                                        Check all that apply.
            P. O. Box 1269                                              Contingent
            Bowling Green, KY 42102                                     Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     For notice purposes only
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $142.67
           Advanced Disposal Services                                                  Contingent
           P O Box 74008047                                                            Unliquidated
           Chicago, IL 60674-8047                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Waste Service - Utility Service
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $186.20
           Appalachian Power                                                           Contingent
           P O Box 371496                                                              Unliquidated
           Pittsburgh, PA 15250                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Electric - Utility Service
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,282.39
           Atmos Energy                                                                Contingent
           P O Box 790311                                                              Unliquidated
           St. Louis, MO 63179-0311                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Gas - Utility Service
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 26 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                     Desc Main
                                                                     Document      Page 33 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                       Case number (if known)            19-50045
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,203.00
          B.C. Wood Properties                                                  Contingent
          Jason Gentner                                                         Unliquidated
          1020 Industry Rd.                                                     Disputed
          Lexington, KY 40505
                                                                             Basis for the claim:    Lease - 5711 PRESTON HWY LOUISVILLE KY 40219
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,509.11
          Bayer Properties                                                      Contingent
          Mary Beyer Lell                                                       Unliquidated
          2222 Arlington Ave.                                                   Disputed
          Birmingham, AL 35205
                                                                             Basis for the claim:    Lease - 10519 Fischer Park Drive Louisville KY 40241
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,392.00
          BGP ECKSTEIN, LLC                                                     Contingent
          Shimon Eckstein                                                       Unliquidated
          60 Broad Street                                                       Disputed
          New York, NY 10004
                                                                             Basis for the claim:    Lease - 1689 Campbell Lane Bowling Green KY
          Date(s) debt was incurred
                                                                             42104
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $623.94
          Bowling Green Municipal Utilities                                     Contingent
          P O Box 10300                                                         Unliquidated
          Bolwing Green, KY 42102                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electric, Water & Sewer - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,000.00
          BRG East, LLC                                                         Contingent
          Russell Gay                                                           Unliquidated
          PO Box 2472                                                           Disputed
          Clarksville, IN 47131-2472
                                                                             Basis for the claim:    Lease - 10490 Westport Rd. Louisville KY 40241
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,818.58
          Brixmor Property Group                                                Contingent
          John Hoyer                                                            Unliquidated
          953 Hempstead Rd                                                      Disputed
          Cincinnati, OH 45230
                                                                             Basis for the claim:    Lease - 12000 Aiken Road Louisville KY 40243
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,230.69
          Brown Family Enterprises                                              Contingent
          Danny Brown                                                           Unliquidated
          P.O. Box 72658                                                        Disputed
          Louisville, KY 40272
                                                                             Basis for the claim:    Lease - 6515 Dixie Highway Louisville KY 40216
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 27 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                     Desc Main
                                                                     Document      Page 34 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                       Case number (if known)            19-50045
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,487.00
          c/o CWCapital Asset Management                                        Contingent
          Demetrios Morakis                                                     Unliquidated
          7501 Wisconsin Ave, West Suite 500                                    Disputed
          Bethesda, MD 20814
                                                                             Basis for the claim:    Lease - 2303 Woodhill Drive Lexington KY 40509
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,375.00
          Chase Properties                                                      Contingent
          Stacy Dorsey                                                          Unliquidated
          3333 Richmond Rd, Suite: 320                                          Disputed
          Beachwood, OH 44122
                                                                             Basis for the claim:    Lease - 14659 US Highway 25, SE, Unit 2 Corbin KY
          Date(s) debt was incurred
                                                                             40701
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $139.84
          City of Chattanooga Waste Resources Divi                              Contingent
          P O Box 591                                                           Unliquidated
          Chattanooga, TN 37401                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Waste Service - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $35.19
          City of Danville                                                      Contingent
          445 West Main Street                                                  Unliquidated
          Danville, KY 40422                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Sewer, Water - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $16.45
          City of Nicholasville                                                 Contingent
          601 N Main Street                                                     Unliquidated
          Nicholasville, KY 40340-0450                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Sewer - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $57.89
          City of Richmond (Richmond Utilities)                                 Contingent
          P O Box 700                                                           Unliquidated
          Richmond, KY 40476-1268                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $179.71
          City of Somerset                                                      Contingent
          P O Box 989                                                           Unliquidated
          Somerset, KY 42502                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water/Sewer - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 28 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                     Desc Main
                                                                     Document      Page 35 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                       Case number (if known)            19-50045
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,686.05
          Coleman Group                                                         Contingent
          Bob Coleman                                                           Unliquidated
          710 E Main Street Suite 130                                           Disputed
          Lexington, KY 40502
                                                                             Basis for the claim:    Lease - 2900 South Danville Bypass Danville KY
          Date(s) debt was incurred
                                                                             40422
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,063.86
          Columbia Gas                                                          Contingent
          P O Box 745210                                                        Unliquidated
          Cincinnati, OH 45274                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Gas - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $367.51
          Columbia Gas                                                          Contingent
          P O Box 742523                                                        Unliquidated
          Cincinnati, OH 45274                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Gas - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $24,803.04
          Community Trust & Investment Company                                  Contingent
          Andy Waters                                                           Unliquidated
          100 E. Vine Street                                                    Disputed
          Lexington, KY 40507
                                                                             Basis for the claim:    Lease - 7619 Shelbyville Road Louisville KY 40207
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.44
          Corbin Utilities                                                      Contingent
          P O Box 1350                                                          Unliquidated
          Corbin, KY 40702                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Gas, Water, Sewer - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,866.67
          Cypress Property Group, LLC                                           Contingent
          David R. Graves                                                       Unliquidated
          270 South Limestone                                                   Disputed
          Lexington, KY 40508
                                                                             Basis for the claim:    Lease - 115 Lee Avenue Pikeville KY 41501
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,971.55
          Cypress Property Group, LLC                                           Contingent
          David R. Graves                                                       Unliquidated
          270 South Limestone                                                   Disputed
          Lexington, KY 40508
                                                                             Basis for the claim:    Lease - 1146 Barnes Mill Rd. Richmond KY 40475
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 29 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                     Desc Main
                                                                     Document      Page 36 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                       Case number (if known)            19-50045
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,622.72
          Dahlem Enterprises, Inc.                                              Contingent
          Charles Dahlem                                                        Unliquidated
          1531 Ormsby Station Ct.                                               Disputed
          Louisville, KY 40223
                                                                             Basis for the claim:    Lease - 8115 Bardstown Road Louisville KY 40291
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,025.00
          DCO, LLC                                                              Contingent
          Tommy Downs                                                           Unliquidated
          129 W. John Rowan Blvd.                                               Disputed
          Bardstown, KY 40004
                                                                             Basis for the claim:    Lease - 129 1/2 W. John Rowan Blvd Bardstown KY
          Date(s) debt was incurred
                                                                             40004
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $195.06
          Delta Natural Gas                                                     Contingent
          P O Box 378                                                           Unliquidated
          Nicholasville, KY 40340                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Gas - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $189.53
          Delta Natural Gas                                                     Contingent
          3617 Lexington Road                                                   Unliquidated
          Winchester, KY 40391                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Gas - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,064.60
          DeVille Development                                                   Contingent
          Robert Brown                                                          Unliquidated
          3951 Convenience Circle                                               Disputed
          Canton, OH 44718
                                                                             Basis for the claim:    Lease - 179 WalMart Way Outlot C Maysville KY
          Date(s) debt was incurred
                                                                             40156
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,837.42
          Douglas Loop Station LLC                                              Contingent
          Terry Carter                                                          Unliquidated
          7909 Farm Spring Drive                                                Disputed
          Prospect, KY 40059
                                                                             Basis for the claim:    Lease - 1621 Midland Trail Ste: 1615 Shelbyville KY
          Date(s) debt was incurred
                                                                             40065
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $25.16
          Elizabethtown Water & Gas                                             Contingent
          P O Box 550                                                           Unliquidated
          Elizabethtown, KY 42702                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Gas - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 30 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                     Desc Main
                                                                     Document      Page 37 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                       Case number (if known)            19-50045
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,360.00
          Equity Management Group                                               Contingent
          Jason Taylor                                                          Unliquidated
          840 East High St                                                      Disputed
          Lexington, KY 40502
                                                                             Basis for the claim:    Lease - 130 W Tiverton Way, S. 180 Lexington KY
          Date(s) debt was incurred
                                                                             40503
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,003.69
          Evans Property Management, LLC                                        Contingent
          Chad Evans                                                            Unliquidated
          2003 Eastern Parkway, Ste 1                                           Disputed
          Louisville, KY 40204
                                                                             Basis for the claim:    Lease - 5009 Mud Lane suite: 101 Louisville KY
          Date(s) debt was incurred
                                                                             40229
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $738.82
          Frankfort Plant Board                                                 Contingent
          317 W 2nd Street                                                      Unliquidated
          Frankfort, KY 40601                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electric - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,839.91
          Fred Macke, Jr.                                                       Contingent
          425 Walnut Street                                                     Unliquidated
          Cincinnati, OH 45202                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease - 7961 Mall Road Cincinnati OH 41042
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $32.63
          Georgetown Municipal Water                                            Contingent
          P O Box 640                                                           Unliquidated
          Georgetown, KY 40324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $30.80
          Hardin County Water                                                   Contingent
          P O Box 970                                                           Unliquidated
          Elizabethtown, KY 42702                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,584.53
          Hauppauge Properties LLC                                              Contingent
          Angela Acosta                                                         Unliquidated
          1975 Hempstead Tpke, 309                                              Disputed
          East Meadow, NY 11554
                                                                             Basis for the claim:    Lease - 221 Indian Mound Drive Mt. Sterling KY
          Date(s) debt was incurred
                                                                             40353
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 31 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                     Desc Main
                                                                     Document      Page 38 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                       Case number (if known)            19-50045
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,427.50
          Hogan Real Estate                                                     Contingent
          Sean Turner                                                           Unliquidated
          9300 Shelbyville Road                                                 Disputed
          Louisville, KY 40222
                                                                             Basis for the claim:    Lease - 2630 US HWY 41 Ste: B Henderson KY 42420
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $171.98
          Hopkinsville Water                                                    Contingent
          401 East Ninth Street                                                 Unliquidated
          Hopkinsville, KY 42240                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $377.93
          Hopkinsville Electric System                                          Contingent
          1820 E 9th Street                                                     Unliquidated
          Hopkinsville, KY 42241                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electric - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $38.71
          Jeffersonville Sewer Dept                                             Contingent
          P O Box 1588                                                          Unliquidated
          Jeffersonville, IN 47131                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Sewer - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $83.20
          Jessamine Co Water                                                    Contingent
          2225 Lexington Road                                                   Unliquidated
          Nicholasville, KY 40356                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,328.76
          Jordan Enterprises, Inc.                                              Contingent
          Cheri McMullin                                                        Unliquidated
          400 Old Vine Street                                                   Disputed
          Lexington, KY 40507
                                                                             Basis for the claim:    Lease - 121 Bryant Drive Nicholasville KY 40356
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $493.13
          Kenergy                                                               Contingent
          P O Box 1389                                                          Unliquidated
          Owensboro, KY 42302                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electric - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 32 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                     Desc Main
                                                                     Document      Page 39 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                       Case number (if known)            19-50045
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $68.94
          Kentucky American Water Co                                            Contingent
          P O Box 790247                                                        Unliquidated
          St. Louis, MO                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,149.33
          Kroger Center Morehead, LLC                                           Contingent
          MICHELLE KIDD                                                         Unliquidated
          2170 W SR 434 STE 250                                                 Disputed
          LONGWOOD, FL 32779
                                                                             Basis for the claim:    Lease - 272 Kroger Center Morehead KY 40351
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,940.85
          KU                                                                    Contingent
          P O Box 9001954                                                       Unliquidated
          Louisville, KU 40290                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electric - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,691.09
          KU Energy                                                             Contingent
          P O Box 14242                                                         Unliquidated
          Lexington, KY 40512-4242                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electric - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,157.27
          Laurie 1025, LLC                                                      Contingent
          Chad Voelkert                                                         Unliquidated
          404 Greenbriar Rd                                                     Disputed
          Lexington, KY 40503
                                                                             Basis for the claim:    Lease - 131 Edwards Avenue Georgetown KY 40324
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $68.97
          Lexington-Fayette Urban County Governmen                              Contingent
          P O Box 790247                                                        Unliquidated
          St. Louis, MO 63179-0247                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Sewer - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $60.07
          Lexington-Fayette Urban County Governmen                              Contingent
          P O Box 34090                                                         Unliquidated
          Lexington, KY 40588-4090                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Sewer - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 33 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                     Desc Main
                                                                     Document      Page 40 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                       Case number (if known)            19-50045
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,604.68
          LG&E                                                                  Contingent
          P O Box 9001960                                                       Unliquidated
          Louisville, KY 40290-1060                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electric - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,574.89
          Louisville Water Company                                              Contingent
          550 South Third Street                                                Unliquidated
          Louisville, KY 40202                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,083.00
          McShurley Enterprises, LLC                                            Contingent
          Jay McShurley                                                         Unliquidated
          126 N. Maple St.                                                      Disputed
          Somerset, KY 42501
                                                                             Basis for the claim:    Lease - 2615 S. Highway 27 Somerset KY 42501
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,502.13
          MonPower                                                              Contingent
          P O Box 3615                                                          Unliquidated
          Akron, OH 44309                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electric - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $112.32
          Morehead City of Utility Pland Board                                  Contingent
          135 South Wilson Avenue                                               Unliquidated
          Morehead, KY 40351                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water,Sewer - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $28,177.41
          N3 Real Estate                                                        Contingent
          Amanda Anderton                                                       Unliquidated
          1240 N. Kimball Avenue                                                Disputed
          Southlake, TX 76092
                                                                             Basis for the claim:    Lease - 5040 Fredrica St. Owensboro KY 42301
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,587.00
          Nicklies Development                                                  Contingent
          Charlie Nicklies                                                      Unliquidated
          6060 Dutchmans Lane, Suite 110                                        Disputed
          Louisville, KY 40205
                                                                             Basis for the claim:    Lease - 2131 S. Hurstbourne PKWY Louisville KY
          Date(s) debt was incurred
                                                                             40220
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 34 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                     Desc Main
                                                                     Document      Page 41 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                       Case number (if known)            19-50045
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $161.33
          Paducah Water                                                         Contingent
          P O Box 2477                                                          Unliquidated
          Paducah, KY 42002                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water/Sewer/Waste Service - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,370.13
          Quickland LLC                                                         Contingent
          Sheryl Smith                                                          Unliquidated
          360 N. Main Street                                                    Disputed
          London, KY 40741
                                                                             Basis for the claim:    Lease - 1698 W. 192 ByPass London KY 40741
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,773.67
          Republic Services                                                     Contingent
          P O Box 9001099                                                       Unliquidated
          Louisville, KY 40290                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Waste Service - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,956.00
          Rosenstein Developement                                               Contingent
          Jeff England                                                          Unliquidated
          343 Waller Avenue, Suite 100                                          Disputed
          Lexington, KY 40504
                                                                             Basis for the claim:    Lease - 2398 Nicholasville Rd. Lexington KY 40503
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $78.28
          Rumpke                                                                Contingent
          P O Box 538710                                                        Unliquidated
          Cincinnati, OH 45253                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Waste Service - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $126.53
          Scott Waste Service                                                   Contingent
          P O Box 742695                                                        Unliquidated
          Cincinnati, OH 45274                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Waste Service - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,645.35
          SO Dayton, LLC                                                        Contingent
          David Graves                                                          Unliquidated
          270 S Limestone Street                                                Disputed
          Lexington, KY 40508
                                                                             Basis for the claim:    Lease - 1617 Dixie Highway Elizabethtown KY 42071
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 35 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                     Desc Main
                                                                     Document      Page 42 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                       Case number (if known)            19-50045
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,844.90
          So Ventures I, UC. c/o Cypress Prop. Gro                              Contingent
          David Graves                                                          Unliquidated
          270 South Limestone                                                   Disputed
          Lexington, KY 40508
                                                                             Basis for the claim:    Lease - 12540 US-60 Ashland KY 41102
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $674.12
          Southern Public Service                                               Contingent
          P O Box 9001954                                                       Unliquidated
          Louisville, KY 40290                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electric - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,360.46
          TATM I, LLC                                                           Contingent
          Chad Voelkert                                                         Unliquidated
          811 Corporate Dr. Suite 101                                           Disputed
          Lexington, KY 40503
                                                                             Basis for the claim:    Lease - 1760 Harrodsburg Road Lexington KY 40504
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,652.78
          TATM I, LLC                                                           Contingent
          c/o Jacob K. Michul, Esq.                                             Unliquidated
          Bingham Greenebaum Doll LLP                                           Disputed
          300 W. Vine St, Ste 1200
          Lexington, KY 40507                                                Basis for the claim:    Rent at 1760 Harrodsburg Road, Lexington, KY
                                                                             40504
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $62.98
          Tennessee American Water                                              Contingent
          P O Box 790247                                                        Unliquidated
          St. Louis, MO 63179-0247                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Water - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $471.03
          The City of Henderson                                                 Contingent
          P O Box 716                                                           Unliquidated
          Henderson, KY 42419                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Electric, Gas, Water - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,175.00
          The Webb Companies                                                    Contingent
          Bob Chaffins                                                          Unliquidated
          250 West Main Street                                                  Disputed
          Lexington, KY 40507
                                                                             Basis for the claim:    Lease - 1101 Georgetown Rd. Lexington KY 40511
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 36 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                     Desc Main
                                                                     Document      Page 43 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                       Case number (if known)            19-50045
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,407.60
          The Webb Companies                                                    Contingent
          Carter Miller                                                         Unliquidated
          250 W Main Street, Suite 3000                                         Disputed
          Lexington, KY 40507
                                                                             Basis for the claim:    Lease - 539 W. New Circle Road Lexington KY 40511
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          United Bank                                                           Contingent
          500 Virgina St East                                                   Unliquidated
          Charleston, WV 25301
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Guaranty
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,569.00
          Urban Retail Properties, LLC.                                         Contingent
          Roberta Hamer                                                         Unliquidated
          178 Winchester Court                                                  Disputed
          Clifton, NJ 07013
                                                                             Basis for the claim:    Lease - 752 E Lewis and Clark Pkwy Clarksville IN
          Date(s) debt was incurred
                                                                             47130
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,611.34
          Valley Road Properties, LLC                                           Contingent
          George Sirk                                                           Unliquidated
          821 Broadway                                                          Disputed
          Paducah, KY 42001
                                                                             Basis for the claim:    Lease - 2875 James Sanders Blvd Paducah KY 42001
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $685.63
          Waste Management of KY                                                Contingent
          P O Box 9001054                                                       Unliquidated
          Louisville, KY 40290                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Waste Services - Utility Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,301.58
          Wellington Way, LLC                                                   Contingent
          Mindy Jump                                                            Unliquidated
          148 Malabu Drive                                                      Disputed
          Lexington, KY 40503
                                                                             Basis for the claim:    Lease - 1056 Wellington Way Suite 200 Lexington KY
          Date(s) debt was incurred
                                                                             40513
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,128.97
          WilPlaza, LLC                                                         Contingent
          Florence Clendenen                                                    Unliquidated
          4914 Meadow Run Dr.                                                   Disputed
          Hillard, OH 43026
                                                                             Basis for the claim:    Lease - 363 Versailles Road Frankfort 2 KY 40601
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 37 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                     Desc Main
                                                                     Document      Page 44 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                       Case number (if known)            19-50045
              Name

 3.81      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $160.22
           Windstream                                                           Contingent
           P O Box 9001908                                                      Unliquidated
           Louisville, KY 40290-1908                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Phone - Utility Service
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                       114,820.78
 5b. Total claims from Part 2                                                                            5b.   +    $                       391,024.71

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          505,845.49




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 38 of 38
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                     Desc Main
                                                                     Document      Page 45 of 69
 Fill in this information to identify the case:

 Debtor name         Sleep Outfitters of Kentucky, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)         19-50045
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Lease - 5711 PRESTON
             lease is for and the nature of               HWY LOUISVILLE KY
             the debtor's interest                        40219

                  State the term remaining                CLOSED                      B.C. Wood Properties
                                                                                      Jason Gentner
             List the contract number of any                                          1020 Industry Rd.
                   government contract                                                Lexington, KY 40505


 2.2.        State what the contract or                   Lease - 10519 Fischer
             lease is for and the nature of               Park Drive Louisville
             the debtor's interest                        KY 40241

                  State the term remaining                12/31/2020                  Bayer Properties
                                                                                      Mary Beyer Lell
             List the contract number of any                                          2222 Arlington Ave.
                   government contract                                                Birmingham, AL 35205


 2.3.        State what the contract or                   Lease - 1689 Campbell
             lease is for and the nature of               Lane Bowling Green
             the debtor's interest                        KY 42104

                  State the term remaining                10/31/2021                  BGP ECKSTEIN, LLC
                                                                                      Shimon Eckstein
             List the contract number of any                                          60 Broad Street
                   government contract                                                New York, NY 10004


 2.4.        State what the contract or                   Lease - 10490 Westport
             lease is for and the nature of               Rd. Louisville KY 40241
             the debtor's interest

                  State the term remaining                1/31/2019                   BRG East, LLC
                                                                                      Russell Gay
             List the contract number of any                                          PO Box 2472
                   government contract                                                Clarksville, IN 47131-2472




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20             Filed 01/25/19 Entered 01/25/19 15:39:15                    Desc Main
                                                                      Document      Page 46 of 69
 Debtor 1 Sleep Outfitters of Kentucky, LLC                                                    Case number (if known)   19-50045
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Lease - 12000 Aiken
             lease is for and the nature of               Road Louisville KY
             the debtor's interest                        40243

                  State the term remaining                12/31/2018                   Brixmor Property Group
                                                                                       John Hoyer
             List the contract number of any                                           953 Hempstead Rd
                   government contract                                                 Cincinnati, OH 45230


 2.6.        State what the contract or                   Lease - 6515 Dixie
             lease is for and the nature of               Highway Louisville KY
             the debtor's interest                        40216

                  State the term remaining                4/30/2020                    Brown Family Enterprises
                                                                                       Danny Brown
             List the contract number of any                                           P.O. Box 72658
                   government contract                                                 Louisville, KY 40272


 2.7.        State what the contract or                   Lease - 2303 Woodhill
             lease is for and the nature of               Drive Lexington KY
             the debtor's interest                        40509

                  State the term remaining                4/30/2028                    c/o CWCapital Asset Management
                                                                                       Demetrios Morakis
             List the contract number of any                                           7501 Wisconsin Ave, West Suite 500
                   government contract                                                 Bethesda, MD 20814


 2.8.        State what the contract or                   Lease - 14659 US
             lease is for and the nature of               Highway 25, SE, Unit 2
             the debtor's interest                        Corbin KY 40701

                  State the term remaining                9/30/2019                    Chase Properties
                                                                                       Stacy Dorsey
             List the contract number of any                                           3333 Richmond Rd, Suite: 320
                   government contract                                                 Beachwood, OH 44122


 2.9.        State what the contract or                   Lease - 2900 South
             lease is for and the nature of               Danville Bypass
             the debtor's interest                        Danville KY 40422

                  State the term remaining                8/31/2019                    Coleman Group
                                                                                       Bob Coleman
             List the contract number of any                                           710 E Main Street Suite 130
                   government contract                                                 Lexington, KY 40502


 2.10.       State what the contract or                   Lease - 7619
             lease is for and the nature of               Shelbyville Road
             the debtor's interest                        Louisville KY 40207
                                                                                       Community Trust & Investment Company
                  State the term remaining                6/30/2020                    Andy Waters
                                                                                       100 E. Vine Street
             List the contract number of any                                           Lexington, KY 40507
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 2 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20             Filed 01/25/19 Entered 01/25/19 15:39:15                    Desc Main
                                                                      Document      Page 47 of 69
 Debtor 1 Sleep Outfitters of Kentucky, LLC                                                    Case number (if known)   19-50045
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.11.       State what the contract or                   Lease - 115 Lee Avenue
             lease is for and the nature of               Pikeville KY 41501
             the debtor's interest

                  State the term remaining                7/31/2027                    Cypress Property Group, LLC
                                                                                       David R. Graves
             List the contract number of any                                           270 South Limestone
                   government contract                                                 Lexington, KY 40508


 2.12.       State what the contract or                   Lease - 1146 Barnes
             lease is for and the nature of               Mill Rd. Richmond KY
             the debtor's interest                        40475

                  State the term remaining                9/30/2024                    Cypress Property Group, LLC
                                                                                       David R. Graves
             List the contract number of any                                           270 South Limestone
                   government contract                                                 Lexington, KY 40508


 2.13.       State what the contract or                   Lease - 8115
             lease is for and the nature of               Bardstown Road
             the debtor's interest                        Louisville KY 40291

                  State the term remaining                3/31/2020                    Dahlem Enterprises, Inc.
                                                                                       Charles Dahlem
             List the contract number of any                                           1531 Ormsby Station Ct.
                   government contract                                                 Louisville, KY 40223


 2.14.       State what the contract or                   Lease - 129 1/2 W. John
             lease is for and the nature of               Rowan Blvd Bardstown
             the debtor's interest                        KY 40004

                  State the term remaining                2/28/2019                    DCO, LLC
                                                                                       Tommy Downs
             List the contract number of any                                           129 W. John Rowan Blvd.
                   government contract                                                 Bardstown, KY 40004


 2.15.       State what the contract or                   Lease - 179 WalMart
             lease is for and the nature of               Way Outlot C Maysville
             the debtor's interest                        KY 40156

                  State the term remaining                2/28/2023                    DeVille Development
                                                                                       Robert Brown
             List the contract number of any                                           3951 Convenience Circle
                   government contract                                                 Canton, OH 44718


 2.16.       State what the contract or                   Lease - 1621 Midland         Douglas Loop Station LLC
             lease is for and the nature of               Trail Ste: 1615              Terry Carter
             the debtor's interest                        Shelbyville KY 40065         7909 Farm Spring Drive
                                                                                       Prospect, KY 40059
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 3 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20             Filed 01/25/19 Entered 01/25/19 15:39:15                    Desc Main
                                                                      Document      Page 48 of 69
 Debtor 1 Sleep Outfitters of Kentucky, LLC                                                    Case number (if known)   19-50045
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining                M2M

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Lease - 130 W Tiverton
             lease is for and the nature of               Way, S. 180 Lexington
             the debtor's interest                        KY 40503

                  State the term remaining                6/30/2019                    Equity Management Group
                                                                                       Jason Taylor
             List the contract number of any                                           840 East High St
                   government contract                                                 Lexington, KY 40502


 2.18.       State what the contract or                   Lease - 5009 Mud Lane
             lease is for and the nature of               suite: 101 Louisville KY
             the debtor's interest                        40229

                  State the term remaining                M2M                          Evans Property Management, LLC
                                                                                       Chad Evans
             List the contract number of any                                           2003 Eastern Parkway, Ste 1
                   government contract                                                 Louisville, KY 40204


 2.19.       State what the contract or                   Lease - 7961 Mall Road
             lease is for and the nature of               Cincinnati OH 41042
             the debtor's interest

                  State the term remaining                1/31/2025
                                                                                       Fred Macke, Jr.
             List the contract number of any                                           425 Walnut Street
                   government contract                                                 Cincinnati, OH 45202


 2.20.       State what the contract or                   Lease - 2943 Ft.
             lease is for and the nature of               Campbell Blvd.
             the debtor's interest                        Hopkinsville KY 42240

                  State the term remaining                12/31/2018                   G & N Investments, LLC
                                                                                       Christopher Gibson
             List the contract number of any                                           564 Eastern Boulevard
                   government contract                                                 Clarksville, IN 47129


 2.21.       State what the contract or                   Lease - 221 Indian
             lease is for and the nature of               Mound Drive Mt.
             the debtor's interest                        Sterling KY 40353

                  State the term remaining                M2M                          Hauppauge Properties LLC
                                                                                       Angela Acosta
             List the contract number of any                                           1975 Hempstead Tpke, 309
                   government contract                                                 East Meadow, NY 11554




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 4 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20             Filed 01/25/19 Entered 01/25/19 15:39:15                    Desc Main
                                                                      Document      Page 49 of 69
 Debtor 1 Sleep Outfitters of Kentucky, LLC                                                    Case number (if known)   19-50045
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.22.       State what the contract or                   Lease - 2630 US HWY
             lease is for and the nature of               41 Ste: B Henderson
             the debtor's interest                        KY 42420

                  State the term remaining                6/30/2022                    Hogan Real Estate
                                                                                       Sean Turner
             List the contract number of any                                           9300 Shelbyville Road
                   government contract                                                 Louisville, KY 40222


 2.23.       State what the contract or                   Lease - 121 Bryant
             lease is for and the nature of               Drive Nicholasville KY
             the debtor's interest                        40356

                  State the term remaining                10/31/2020                   Jordan Enterprises, Inc.
                                                                                       Cheri McMullin
             List the contract number of any                                           400 Old Vine Street
                   government contract                                                 Lexington, KY 40507


 2.24.       State what the contract or                   Royalties
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Ongoing                      Karrie Beth Knopf 2002
                                                                                       Children's Gift Trust
             List the contract number of any                                           115 Old Cassidy Ave
                   government contract                                                 Lexington, KY 40502


 2.25.       State what the contract or                   Royalties
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Ongoing
                                                                                       Kristen Knopf 2002 Children's Gift Trust
             List the contract number of any                                           135 East Ridge Road
                   government contract                                                 Charleston, WV 25314


 2.26.       State what the contract or                   Lease - 272 Kroger
             lease is for and the nature of               Center Morehead KY
             the debtor's interest                        40351

                  State the term remaining                12/31/2021                   Kroger Center Morehead, LLC
                                                                                       MICHELLE KIDD
             List the contract number of any                                           2170 W SR 434 STE 250
                   government contract                                                 LONGWOOD, FL 32779


 2.27.       State what the contract or                   Lease - 131 Edwards
             lease is for and the nature of               Avenue Georgetown
             the debtor's interest                        KY 40324
                                                                                       Laurie 1025, LLC
                  State the term remaining                3/31/2021                    Chad Voelkert
                                                                                       404 Greenbriar Rd
             List the contract number of any                                           Lexington, KY 40503
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 5 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20             Filed 01/25/19 Entered 01/25/19 15:39:15                   Desc Main
                                                                      Document      Page 50 of 69
 Debtor 1 Sleep Outfitters of Kentucky, LLC                                                   Case number (if known)   19-50045
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.28.       State what the contract or                   Lease - 2615 S.
             lease is for and the nature of               Highway 27 Somerset
             the debtor's interest                        KY 42501

                  State the term remaining                5/31/2021                   McShurley Enterprises, LLC
                                                                                      Jay McShurley
             List the contract number of any                                          126 N. Maple St.
                   government contract                                                Somerset, KY 42501


 2.29.       State what the contract or                   Lease - 5040 Fredrica
             lease is for and the nature of               St. Owensboro KY
             the debtor's interest                        42301

                  State the term remaining                9/30/2024                   N3 Real Estate
                                                                                      Amanda Anderton
             List the contract number of any                                          1240 N. Kimball Avenue
                   government contract                                                Southlake, TX 76092


 2.30.       State what the contract or                   Lease - 2131 S.
             lease is for and the nature of               Hurstbourne PKWY
             the debtor's interest                        Louisville KY 40220

                  State the term remaining                1/31/2024                   Nicklies Development
                                                                                      Charlie Nicklies
             List the contract number of any                                          6060 Dutchmans Lane, Suite 110
                   government contract                                                Louisville, KY 40205


 2.31.       State what the contract or                   Lease - 1698 W. 192
             lease is for and the nature of               ByPass London KY
             the debtor's interest                        40741

                  State the term remaining                8/31/2020                   Quickland LLC
                                                                                      Sheryl Smith
             List the contract number of any                                          360 N. Main Street
                   government contract                                                London, KY 40741


 2.32.       State what the contract or                   Lease - 2398
             lease is for and the nature of               Nicholasville Rd.
             the debtor's interest                        Lexington KY 40503

                  State the term remaining                12/31/2026                  Rosenstein Developement
                                                                                      Jeff England
             List the contract number of any                                          343 Waller Avenue, Suite 100
                   government contract                                                Lexington, KY 40504


 2.33.       State what the contract or                   Lease - 1617 Dixie          SO Dayton, LLC
             lease is for and the nature of               Highway Elizabethtown       David Graves
             the debtor's interest                        KY 42071                    270 S Limestone Street
                                                                                      Lexington, KY 40508
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 6 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20             Filed 01/25/19 Entered 01/25/19 15:39:15                   Desc Main
                                                                      Document      Page 51 of 69
 Debtor 1 Sleep Outfitters of Kentucky, LLC                                                   Case number (if known)   19-50045
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining                4/30/2026

             List the contract number of any
                   government contract


 2.34.       State what the contract or                   Lease - 12540 US-60
             lease is for and the nature of               Ashland KY 41102
             the debtor's interest

                  State the term remaining                9/30/2024                   So Ventures I, UC. c/o Cypress Prop. Gro
                                                                                      David Graves
             List the contract number of any                                          270 South Limestone
                   government contract                                                Lexington, KY 40508


 2.35.       State what the contract or                   Lease - 1760
             lease is for and the nature of               Harrodsburg Road
             the debtor's interest                        Lexington KY 40504

                  State the term remaining                5/31/2022                   TATM I, LLC
                                                                                      Chad Voelkert
             List the contract number of any                                          811 Corporate Dr. Suite 101
                   government contract                                                Lexington, KY 40503


 2.36.       State what the contract or                   Lease - 1101
             lease is for and the nature of               Georgetown Rd.
             the debtor's interest                        Lexington KY 40511

                  State the term remaining                8/31/2021                   The Webb Companies
                                                                                      Bob Chaffins
             List the contract number of any                                          250 West Main Street
                   government contract                                                Lexington, KY 40507


 2.37.       State what the contract or                   Lease - 539 W. New
             lease is for and the nature of               Circle Road Lexington
             the debtor's interest                        KY 40511

                  State the term remaining                5/1/2022                    The Webb Companies
                                                                                      Carter Miller
             List the contract number of any                                          250 W Main Street, Suite 3000
                   government contract                                                Lexington, KY 40507


 2.38.       State what the contract or                   Lease - 752 E Lewis
             lease is for and the nature of               and Clark Pkwy
             the debtor's interest                        Clarksville IN 47130

                  State the term remaining                10/31/2018                  Urban Retail Properties, LLC.
                                                                                      Roberta Hamer
             List the contract number of any                                          178 Winchester Court
                   government contract                                                Clifton, NJ 07013




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 7 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20             Filed 01/25/19 Entered 01/25/19 15:39:15                    Desc Main
                                                                      Document      Page 52 of 69
 Debtor 1 Sleep Outfitters of Kentucky, LLC                                                    Case number (if known)   19-50045
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.39.       State what the contract or                   Lease - 2875 James
             lease is for and the nature of               Sanders Blvd Paducah
             the debtor's interest                        KY 42001

                  State the term remaining                4/30/2022                    Valley Road Properties, LLC
                                                                                       George Sirk
             List the contract number of any                                           821 Broadway
                   government contract                                                 Paducah, KY 42001


 2.40.       State what the contract or                   Lease - 1056 Wellington
             lease is for and the nature of               Way Suite 200
             the debtor's interest                        Lexington KY 40513

                  State the term remaining                12/31/2024                   Wellington Way, LLC
                                                                                       Mindy Jump
             List the contract number of any                                           148 Malabu Drive
                   government contract                                                 Lexington, KY 40503


 2.41.       State what the contract or                   Lease - 1140 Bypass
             lease is for and the nature of               Road Winchester KY
             the debtor's interest                        40391

                  State the term remaining                5/30/2027                    WHITE REACH DEVELOPMENT
                                                                                       R. Stephen Reach
             List the contract number of any                                           201 W Short Street
                   government contract                                                 Lexington, KY 40507


 2.42.       State what the contract or                   Lease - 363 Versailles
             lease is for and the nature of               Road Frankfort 2 KY
             the debtor's interest                        40601

                  State the term remaining                2/28/2019                    WilPlaza, LLC
                                                                                       Florence Clendenen
             List the contract number of any                                           4914 Meadow Run Dr.
                   government contract                                                 Hillard, OH 43026




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 8 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                 Desc Main
                                                                     Document      Page 53 of 69
 Fill in this information to identify the case:

 Debtor name         Sleep Outfitters of Kentucky, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)         19-50045
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Innovative                                                                           BGP ECKSTEIN, LLC                 D
             Mattress                                                                                                               E/F       3.6
             Solutions
                                                                                                                                    G




    2.2      Innovative                                                                           BRG East, LLC                     D
             Mattress                                                                                                               E/F       3.8
             Solutions
                                                                                                                                    G




    2.3      Innovative                                                                           Brixmor Property                  D
             Mattress                                                                             Group                             E/F       3.9
             Solutions
                                                                                                                                    G




    2.4      Innovative                                                                           Chase Properties                  D
             Mattress                                                                                                               E/F       3.12
             Solutions
                                                                                                                                    G




    2.5      Innovative                                                                           Community Trust &                 D
             Mattress                                                                             Investment Company                E/F       3.21
             Solutions
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                   Desc Main
                                                                     Document      Page 54 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                              Case number (if known)   19-50045


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Innovative                                                                           Cypress Property                 D
             Mattress                                                                             Group, LLC                       E/F       3.23
             Solutions
                                                                                                                                   G




    2.7      Innovative                                                                           Cypress Property                 D
             Mattress                                                                             Group, LLC                       E/F       3.24
             Solutions
                                                                                                                                   G




    2.8      Innovative                                                                           Douglas Loop Station             D
             Mattress                                                                             LLC                              E/F       3.30
             Solutions
                                                                                                                                   G




    2.9      Innovative                                                                           Evans Property                   D
             Mattress                                                                             Management, LLC                  E/F       3.33
             Solutions
                                                                                                                                   G




    2.10     Innovative                                                                           Hogan Real Estate                D
             Mattress                                                                                                              E/F       3.39
             Solutions
                                                                                                                                   G




    2.11     Innovative                                                                           Jordan Enterprises,              D
             Mattress                                                                             Inc.                             E/F       3.44
             Solutions
                                                                                                                                   G




    2.12     Innovative                                                                           Laurie 1025, LLC                 D
             Mattress                                                                                                              E/F       3.50
             Solutions
                                                                                                                                   G




    2.13     Innovative                                                                           McShurley                        D
             Mattress                                                                             Enterprises, LLC                 E/F       3.55
             Solutions
                                                                                                                                   G




Official Form 206H                                                            Schedule H: Your Codebtors                                     Page 2 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                   Desc Main
                                                                     Document      Page 55 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                              Case number (if known)   19-50045


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.14     Innovative                                                                           N3 Real Estate                   D
             Mattress                                                                                                              E/F       3.58
             Solutions
                                                                                                                                   G




    2.15     Innovative                                                                           Nicklies Development             D
             Mattress                                                                                                              E/F       3.59
             Solutions
                                                                                                                                   G




    2.16     Innovative                                                                           Rosenstein                       D
             Mattress                                                                             Developement                     E/F       3.63
             Solutions
                                                                                                                                   G




    2.17     Innovative                                                                           So Ventures I, UC.               D
             Mattress                                                                             c/o Cypress Prop.                E/F       3.67
             Solutions                                                                            Gro
                                                                                                                                   G




    2.18     Innovative                                                                           TATM I, LLC                      D
             Mattress                                                                                                              E/F       3.69
             Solutions
                                                                                                                                   G




    2.19     Innovative                                                                           The Webb                         D
             Mattress                                                                             Companies                        E/F       3.73
             Solutions
                                                                                                                                   G




    2.20     Innovative                                                                           The Webb                         D
             Mattress                                                                             Companies                        E/F       3.74
             Solutions
                                                                                                                                   G




    2.21     Innovative                                                                           Valley Road                      D
             Mattress                                                                             Properties, LLC                  E/F       3.77
             Solutions
                                                                                                                                   G




Official Form 206H                                                            Schedule H: Your Codebtors                                     Page 3 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                   Desc Main
                                                                     Document      Page 56 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                              Case number (if known)   19-50045


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.22     Innovative                                                                           BGP ECKSTEIN, LLC                D
             Mattress                                                                                                              E/F
             Solutions
                                                                                                                                   G   2.3




    2.23     Innovative                                                                           BRG East, LLC                    D
             Mattress                                                                                                              E/F
             Solutions
                                                                                                                                   G   2.4




    2.24     Innovative                                                                           Brixmor Property                 D
             Mattress                                                                             Group                            E/F
             Solutions
                                                                                                                                   G   2.5




    2.25     Innovative                                                                           Chase Properties                 D
             Mattress                                                                                                              E/F
             Solutions
                                                                                                                                   G   2.8




    2.26     Innovative                                                                           Community Trust &                D
             Mattress                                                                             Investment Company               E/F
             Solutions
                                                                                                                                   G   2.10




    2.27     Innovative                                                                           Cypress Property                 D
             Mattress                                                                             Group, LLC                       E/F
             Solutions
                                                                                                                                   G   2.11




    2.28     Innovative                                                                           Cypress Property                 D
             Mattress                                                                             Group, LLC                       E/F
             Solutions
                                                                                                                                   G   2.12




    2.29     Innovative                                                                           Douglas Loop Station             D
             Mattress                                                                             LLC                              E/F
             Solutions
                                                                                                                                   G   2.16




Official Form 206H                                                            Schedule H: Your Codebtors                                  Page 4 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                   Desc Main
                                                                     Document      Page 57 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                              Case number (if known)   19-50045


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.30     Innovative                                                                           Evans Property                   D
             Mattress                                                                             Management, LLC                  E/F
             Solutions
                                                                                                                                   G   2.18




    2.31     Innovative                                                                           Hogan Real Estate                D
             Mattress                                                                                                              E/F
             Solutions
                                                                                                                                   G   2.22




    2.32     Innovative                                                                           Jordan Enterprises,              D
             Mattress                                                                             Inc.                             E/F
             Solutions
                                                                                                                                   G   2.23




    2.33     Innovative                                                                           Laurie 1025, LLC                 D
             Mattress                                                                                                              E/F
             Solutions
                                                                                                                                   G   2.27




    2.34     Innovative                                                                           McShurley                        D
             Mattress                                                                             Enterprises, LLC                 E/F
             Solutions
                                                                                                                                   G   2.28




    2.35     Innovative                                                                           N3 Real Estate                   D
             Mattress                                                                                                              E/F
             Solutions
                                                                                                                                   G   2.29




    2.36     Innovative                                                                           Nicklies Development             D
             Mattress                                                                                                              E/F
             Solutions
                                                                                                                                   G   2.30




    2.37     Innovative                                                                           Rosenstein                       D
             Mattress                                                                             Developement                     E/F
             Solutions
                                                                                                                                   G   2.32




Official Form 206H                                                            Schedule H: Your Codebtors                                  Page 5 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                   Desc Main
                                                                     Document      Page 58 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                              Case number (if known)   19-50045


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.38     Innovative                                                                           So Ventures I, UC.               D
             Mattress                                                                             c/o Cypress Prop.                E/F
             Solutions                                                                            Gro
                                                                                                                                   G   2.34




    2.39     Innovative                                                                           TATM I, LLC                      D
             Mattress                                                                                                              E/F
             Solutions
                                                                                                                                   G   2.35




    2.40     Innovative                                                                           The Webb                         D
             Mattress                                                                             Companies                        E/F
             Solutions
                                                                                                                                   G   2.36




    2.41     Innovative                                                                           The Webb                         D
             Mattress                                                                             Companies                        E/F
             Solutions
                                                                                                                                   G   2.37




    2.42     Innovative                                                                           Valley Road                      D
             Mattress                                                                             Properties, LLC                  E/F
             Solutions
                                                                                                                                   G   2.39




    2.43     Innovative                                                                           WHITE REACH                      D
             Mattress                                                                             DEVELOPMENT                      E/F
             Solutions
                                                                                                                                   G   2.41




Official Form 206H                                                            Schedule H: Your Codebtors                                  Page 6 of 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                             Desc Main
                                                                     Document      Page 59 of 69


 Fill in this information to identify the case:

 Debtor name         Sleep Outfitters of Kentucky, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF KENTUCKY

 Case number (if known)         19-50045
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $433,624.00
       From 1/01/2019 to Filing Date                                                                        P&L (net revenue not
                                                                                                   Other    gross)


       For prior year:                                                                             Operating a business                           $26,942,336.00
       From 1/01/2018 to 12/31/2018                                                                         P&L (net revenue not
                                                                                                   Other    gross)


       For year before that:                                                                       Operating a business                           $32,704,296.00
       From 1/01/2017 to 12/31/2017                                                                         P&L (net revenue not
                                                                                                   Other    gross)

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-50045-grs                     Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                               Desc Main
                                                                     Document      Page 60 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                         Case number (if known) 19-50045



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    TATM I, LLC vs. Sleep                            Forcible Detainer          Fayette District Court                        Pending
               Outfitters of Kentucky, LLC                                                 District Civil                                On appeal
               18-CI-0045
                                                                                                                                         Concluded

       7.2.    SOK LLC vs Commonwealth                          SOK TaxKY                  KY Claims /Ky Dept of                         Pending
               of KY, Finance and Adm                           Claims /Ky Dept of         Revenue                                       On appeal
               Cabinet, Dept of Revenue                         Revenue                    501 High Street
                                                                                                                                         Concluded
               K17-R-53                                                                    Frankfort, KY 40602

       7.3.    Fredrick Kirchner vs SOK                         Harassment                 Madison County Circuit                        Pending
               17CI00586                                                                   Court                                         On appeal
                                                                                           101 W. Main Strreet
                                                                                                                                         Concluded
                                                                                           PO Box 813
                                                                                           Richmond, KY 40475


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                               Desc Main
                                                                     Document      Page 61 of 69
 Debtor        Sleep Outfitters of Kentucky, LLC                                                           Case number (if known) 19-50045




           None

                Recipient's name and address                    Description of the gifts or contributions                Dates given                           Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss          Value of property
       how the loss occurred                                                                                                                                 lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates             Total amount or
                 the transfer?                                                                                                                            value
                 Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                 Dates transfers           Total amount or
                                                                                                                       were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer           Total amount or
                Address                                         payments received or debts paid in exchange              was made                         value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     Highland                                                                                                  10/26/2011 to 8/1/2016
                 2011 GRINSTEAD DRIVE #101
                 Louisville, KY 40216


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                            Desc Main
                                                                     Document      Page 62 of 69
 Debtor        Sleep Outfitters of Kentucky, LLC                                                        Case number (if known) 19-50045



                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.2.     Paducah                                                                                                   2/10/2012 to 12/18/2016
                 3236 IRVIN COBB DRIVE
                 Paducah, KY 42003

       14.3.     Morehead                                                                                                  Nov-02 to 4/5/2017
                 272 Kroger Center
                 Morehead, KY 40351

       14.4.     Winchester                                                                                                10/29/2009 to 1/25/2018
                 1080 Bypass Road
                 Winchester, KY 40391

       14.5.     Glasgow                                                                                                   7/20/2012 to 7/15/2018
                 328 & 240 NO L ROGERS BLVD.
                 SUITE 50 & 60
                 Glasgow, KY 42141

       14.6.     Lawrenceburg                                                                                              6/1/2007 to 7/24/2018
                 1228 EADS PARKWAY
                 Lawrenceburg, IN 47025

       14.7.     Indian Trail                                                                                              Feb-04 to 11/25/2018
                 5711 PRESTON HIGHWAY
                 Louisville, KY 40219

       14.8.     Hopkinsville                                                                                              9/28/2012 to 12/16/2018
                 2943 Ft. Campbell Blvd.
                 Hopkinsville, KY 42240

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services           If debtor provides meals
                                                                the debtor provides                                                    and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Debtor has data on customer that may include: name, address,
                  phone number, email address, credit information, credit card
                  information etc. This information is subject to the debtor privacy
                  policy
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                            Desc Main
                                                                     Document      Page 63 of 69
 Debtor      Sleep Outfitters of Kentucky, LLC                                                          Case number (if known) 19-50045



17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    K.B. Associates INC DBA Mattress Warehouse 401K Profit                                     EIN: XX-XXXXXXX
                    Sharing Plan/American Funds

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was            Last balance
              Address                                           account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                                 Desc Main
                                                                     Document      Page 64 of 69
 Debtor      Sleep Outfitters of Kentucky, LLC                                                          Case number (if known) 19-50045




      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                            Desc Main
                                                                     Document      Page 65 of 69
 Debtor       Sleep Outfitters of Kentucky, LLC                                                         Case number (if known) 19-50045



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       United Bank
                    PO BOX 2373
                    Charleston, WV 25328
       26d.2.       Wells Fargo Financing
                    420 Montgomery Street
                    San Francisco, CA 94104
       26d.3.       Ryder
                    PO BOX 96723
                    Chicago, IL 60693
       26d.4.       First Data
                    P O BOX 2021
                    Englewood, CO 80150
       26d.5.       American Express
                    P O BOX 0001
                    Los Angeles, CA 90096
       26d.6.       TSI
                    PO BOX 202707
                    Dallas, TX 75320
       26d.7.       Wells Fargo Bank
                    420 Montgomery Street
                    San Francisco, CA 94104
       26d.8.       BB&T
                    PO BOX 580340
                    Charlotte, NC 28258

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1
       .

                Name and address of the person who has possession of
                inventory records
                SEE ATTACHMENT



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kim Knopf                                      135 East Ridge Road                                 Managing Member                       100%
                                                      Charleston, WV 25314




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                            Desc Main
                                                                     Document      Page 66 of 69
 Debtor      Sleep Outfitters of Kentucky, LLC                                                          Case number (if known) 19-50045



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 25, 2019

 /s/ Kimberly B. Knopf                                                  Kimberly B. Knopf
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                                                                         Case 19-50045-grs                                                            Doc 20                       Filed 01/25/19 Entered 01/25/19 15:39:15
                                                                                                                                                                                                                       In re Sleep Outfitters of Kentucky
                                                                                                                                                                                                                              Case No. 19-50045
                                                                                                                                                                                                                                                                                                                                  Desc Main
                                                                                                                                                                                                  Document      Page 67 of 69
                                                                                                                                                                                              SOFA Part 13, Question 27 - Inventories - supervisor and dates of last two inventories




SOFA Part 13, Question 27 - Inventories - supervisor and dates of last two inventories                                                                                need to document ourr process
                                                                                                                                                                                                                                                                                                                                              LAST             PREVIOUS           LAST        PREVIOUS
                                                                 Name of Person in Possession of Inventory                                                                                                                               Dollar Amount of Inventory and Basis
Debtor Name                         Inventory Supervisor                         Records                                  Address1              Address2   Address3               City        State        Zip      Date of Inventory    (Cost, market or other basis)                 DISTRICT   STORE   STORE NAME                  SCORE     MONTH     SCORE    MONTH       IAT VALUE     IAT VALUE
SOK                               Danny Beckner                Kim Seagraves                                 10490 Westport Rd.                                       Louisville             KY       40241                    Mar-18     $                              65,664        D07        5M      WESTPORT ROAD                    96      Mar-18      100    Aug-17   $    65,664   $    66,686
SOK                               Danny Beckner                Kim Seagraves                                 328 N L ROGERS WELLS BLVD                                GLASGOW                KY       42141                    Mar-18     $                              53,000        D15        4Y      GLASGOW (CLOSED)                 96      Mar-18       96    Dec-17   $    53,000   $    59,746
SOK                               Danny Beckner                Kim Seagraves                                 7619 Shelbyville Road                                    Louisville             KY       40207                    Aug-18     $                              65,354        D07        1S      SHELBYVILLE 2                    96      Aug-18      100    Jan-18   $    65,354   $    71,912
SOK                               Danny Beckner                Kim Seagraves                                 1689 Campbell Lane                                       Bowling Green          KY       42104                     Dec-18    $                              84,075        D15        2Q      BOWLING GREEN                    42      Dec-18      100    Feb-18   $    84,075   $    89,105
SOK                               Danny Beckner                Kim Seagraves                                 129 1/2 W. John Rowan Blvd                               Bardstown              KY       40004                     Dec-18    $                              62,318        D07        1J      BARDSTOWN                        92      Dec-18       91    Oct-18   $    62,318   $    62,406
SOK                               Danny Beckner                Kim Seagraves                                 5009 Mud Lane suite: 101                                 Louisville             KY       40229                     Oct-18    $                              61,436        D07        5H      MUD LANE                         89      Oct-18       55    Sep-18   $    61,436   $    61,688
SOK                               Danny Beckner                Kim Seagraves                                 5711 PRESTON HWY                                         LOUISVILLE             KY       40219                    Nov-18     $                              54,975        D07        25      INDIAN TRAIL (CLOSED)            49      Nov-18       59    Sep-18   $    54,975   $ 179,703
SOK                               Danny Beckner                Kim Seagraves                                 2615 S. Highway 27                                       Somerset               KY       42501                    Aug-18     $                              63,928        D06        2T      SOMERSET                         91      Aug-18      100    Mar-18   $    63,928   $    70,465
SOK                               Danny Beckner                Kim Seagraves                                 2875 James Sanders Blvd                                  Paducah                KY       42001                     Dec-18    $                              91,547        D15        3Y      PADUCAH 2                        78      Dec-18       83    Oct-18   $    91,547   $ 161,656
SOK                               Danny Beckner                Kim Seagraves                                 272 Kroger Center                                        Morehead               KY       40351                     Sep-18    $                              70,329        D06        55      MOREHEAD                        100      Sep-18      100    Apr-18   $    70,329   $    76,487
SOK                               Danny Beckner                Kim Seagraves                                 179 WalMart Way Outlot C                                 Maysville              KY       40156                    Aug-18     $                              64,339        D06        46      MAYSVILLE                       100      Aug-18       92   May-18    $    64,339   $    69,300
SOK                               Danny Beckner                Kim Seagraves                                 539 W. New Circle Road                                   Lexington              KY       40511                     Sep-18    $                              73,282        D06        2Z      NEW CIRCLE                      100      Sep-18      100   May-18    $    73,282   $    72,810
SOK                               Danny Beckner                Kim Seagraves                                 131 Edwards Avenue                                       Georgetown             KY       40324                     Oct-18    $                              54,390        D06        1U      GEORGETOWN                      100      Oct-18      100   May-18    $    54,390   $    64,185
SOK                               Danny Beckner                Kim Seagraves                                 12000 Aiken Road                                         Louisville             KY       40243                     Sep-18    $                              94,966        D07        1G      MIDDLETOWN                       96      Sep-18       96    Jun-18   $    94,966   $    98,099
SOK                               Danny Beckner                Kim Seagraves                                 1760 Harrodsburg Road                                    Lexington              KY       40504                    Nov-18     $                              60,943        D06        2X      HARRODSBURG ROAD                 91      Nov-18       95    Sep-18   $    60,943   $    61,748
SOK                               Danny Beckner                Kim Seagraves                                 2943 Ft. Campbell Blvd.                                  Hopkinsville           KY       42240                     Dec-18    $                              62,565        D17        5K      HOPKINSVILLE                     44      Dec-18       96    Jun-18   $    62,565   $    67,000
SOK                               Danny Beckner                Kim Seagraves                                 221 Indian Mound Drive                                   Mt. Sterling           KY       40353                    Nov-18     $                              61,588        D06        1F      MOUNT STERLING                   56      Nov-18       58    Oct-18   $    61,588   $    61,364
SOK                               Danny Beckner                Kim Seagraves                                 10519 Fischer Park Drive                                 Louisville             KY       40241                     Oct-18    $                              67,451        D07        37      SPRINGHURST                      96      Oct-18      100    Jun-18   $    67,451   $    74,181
SOK                               Danny Beckner                Kim Seagraves                                 2303 Woodhill Drive                                      Lexington              KY       40509                    Nov-18     $                              83,854        D06        58      WOODHILL                         95      Nov-18       99    Sep-18   $    83,854   $    90,341
SOK                               Danny Beckner                Kim Seagraves                                 5040 Fredrica St.                                        Owensboro              KY       42301                     Dec-18    $                              79,253        D16        4Z      OWENSBORO                       100      Dec-18      100    Oct-18   $    79,253   $    77,280
SOK                               Danny Beckner                Kim Seagraves                                 2131 S. Hurstbourne PKWY                                 Louisville             KY       40220                    Nov-18     $                              60,675        D07        3L      HURSTBOURNE 2                    99      Nov-18       95    Oct-18   $    60,675   $    59,478
SOK                               Danny Beckner                Kim Seagraves                                 1617 Dixie Highway                                       Elizabethtown          KY       42071                     Oct-18    $                              55,061        D07        1V      ELIZABETHTOWN                    96      Oct-18       96    Aug-18   $    55,061   $    60,420
SOK                               Danny Beckner                Kim Seagraves                                 130 W Tiverton Way, S. 180                               Lexington              KY       40503                     Dec-18    $                              75,902        D06        56      TIVERTON                         96      Dec-18       89    Oct-18   $    75,902   $    78,858
SOK                               Danny Beckner                Kim Seagraves                                 475 New Albany Plaza                                     New Albany             IN       47150                     Dec-18    $                              53,105        D07        3G      NEW ALBANY                      100      Dec-18      100    Oct-18   $    53,105   $    55,607
SOK                               Danny Beckner                Kim Seagraves                                 8115 Bardstown Road                                      Louisville             KY       40291                     Dec-18    $                              58,160        D07        64      GLENMARY                         96      Dec-18      100    Aug-18   $    58,160   $    62,475
SOK                               Danny Beckner                Kim Seagraves                                 2630 US HWY 41 Ste: B                                    Henderson              KY       42420                     Dec-18    $                              83,100        D16        7M      HENDERSON                        91      Dec-18      100    Oct-18   $    83,100   $    72,772
SOK                               Danny Beckner                Kim Seagraves                                 752 E Lewis and Clark Pkwy                               Clarksville            IN       47130                     Dec-18    $                              92,042        D07        24      CLARKSVILLE                     100      Dec-18      100    Oct-18   $    92,042   $    83,635
SOK                               Danny Beckner                Kim Seagraves                                 121 Bryant Drive                                         Nicholasville          KY       40356                    Nov-18     $                              60,400        D06        60      NICHOLASVILLE                    91      Nov-18       91    Sep-18   $    60,400   $    65,853
SOK                               Danny Beckner                Kim Seagraves                                 363 Versailles Road                                      Frankfort 2            KY       40601                     Jan-19    $                              51,961        D06        2L      FRANKFORT 2                      59      Jan-19       96    Nov-18   $    51,961   $    54,092
SOK                               Danny Beckner                Kim Seagraves                                 6515 Dixie Highway                                       Louisville             KY       40216                     Oct-18    $                              72,263        D07        69      DIXIE HIGHWAY                    95      Oct-18       94    Sep-18   $    72,263   $    64,995
SOK                               Danny Beckner                Kim Seagraves                                 1698 W. 192 ByPass                                       London                 KY       40741                    Nov-18     $                              79,713        D06        2G      LONDON                           96      Nov-18       96    Sep-18   $    79,713   $    79,428
SOK                               Danny Beckner                Kim Seagraves                                 1621 Midland Trail Ste: 1615                             Shelbyville            KY       40065                     Jan-19    $                              34,200        D07        83      SHELBY COUNTY                   100      Jan-19       95    Nov-18   $    34,200   $    35,390
SOK                               Danny Beckner                Kim Seagraves                                 2398 Nicholasville Rd.                                   Lexington              KY       40503                    Nov-18     $                              56,044        D06        7L      MALABU                           94      Nov-18      100    Sep-18   $    56,044   $    58,184
SOK                               Danny Beckner                Kim Seagraves                                 3015 East 10th Street, Suite #10                         Jeffersonville         IN       47130                     Dec-18    $                              59,369        D07        1R      JEFFERSONVILLE                   96      Dec-18       94    Oct-18   $    59,369   $    58,229
SOK                               Danny Beckner                Kim Seagraves                                 14659 US Highway 25, SE, Unit 2                          Corbin                 KY       40701                    Nov-18     $                              68,084        D06        2Y      CORBIN                           96      Nov-18       91    Oct-18   $    68,084   $    65,447
SOK                               Danny Beckner                Kim Seagraves                                 1140 BYPASS RD                                           WINCHESTER             KY       40391                    Nov-18     $                              66,417        D06        1P      WINCHESTER                       94      Nov-18       94    Oct-18   $    66,417   $    55,930
SOK                               Danny Beckner                Kim Seagraves                                 2900 South Danville Bypass                               Danville               KY       40422                     Dec-18    $                              51,238        D06        61      DANVILLE                         96      Dec-18       96    Oct-18   $    51,238   $    53,351
SOK                               Danny Beckner                Kim Seagraves                                 1146 Barnes Mill Rd.                                     Richmond               KY       40475                     Dec-18    $                              53,775        D06        6E      RICHMOND 2                      100      Dec-18       96    Oct-18   $    53,775   $    60,347
SOK                               Danny Beckner                Kim Seagraves                                 7961 Mall Road                                           Cincinnati             OH       41042                     Dec-18    $                             110,291        D08        33      MALL ROAD                        94      Dec-18      100    Nov-18   $ 110,291     $ 105,532
SOK                               Danny Beckner                Kim Seagraves                                 1228 W EADS PARKWAY STE 50                               LAWRENCEBURG           IN       47025                     Jun-18    $                              57,573        D08        80      LAWRENCEBURG, IN (CLOSED)       100      Jun-18                      $    57,573   $    57,413




                                                                                                                                                                                                                                     1 of 1
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                               Desc Main
                                                                     Document      Page 68 of 69
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Eastern District of Kentucky
                                                                                                                                       19-50042
 In re       Innovative Mattress Solutions, LLC, et al.                                                                 Case No.       JOINTLY ADMINISTERED
                                                                                       Debtor(s)                        Chapter        11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                            $              Hourly rate for
                                                                                                                                 services rendered
             Prior to the filing of this statement I have received                                                  $                 $132,440.00
             Balance Due                                                                                            $                        TBD

2.     $    0.00      of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                   Debtor                 Other (specify):       by all of the debtors, as this is a jointly administered case

4.     The source of compensation to be paid to me is:
                   Debtor                 Other (specify):       by all of the debtors, as this is a jointly administered case

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 All Chapter 11 general counsel services.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                              CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     1/25/2019                                                                         /s/ Laura Day DelCotto
     Date                                                                              Laura Day DelCotto 81763
                                                                                       Signature of Attorney
                                                                                       DelCotto Law Group PLLC
                                                                                       200 North Upper St.
                                                                                       Lexington, KY 40507
                                                                                       (859) 231-5800 Fax: (859) 281-1179
                                                                                       ldelcotto@dlgfirm.com
                                                                                       Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-50045-grs                       Doc 20            Filed 01/25/19 Entered 01/25/19 15:39:15                               Desc Main
                                                                     Document      Page 69 of 69
                                                               United States Bankruptcy Court
                                                                      Eastern District of Kentucky
 In re      Sleep Outfitters of Kentucky, LLC                                                                         Case No.       19-50045
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Kimberly B. Knopf                                                                    100%



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date January 25, 2019                                                       Signature /s/ Kimberly B. Knopf
                                                                                            Kimberly B. Knopf

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
